          Case 2:18-cr-00250 Document 45 Filed in TXSD on 09/12/18 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF TEXAS
                                         . CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                                        §
   Plaintiff,                                                    §
                                                                 §
          v.                                                     §                  CRIMINAL NO. C:18-250 S
                                                                 §
VALERIE RIVAS,                                                   §
  Defendant.                                                     §

                                                 VERDICT OF THE JURY


                                            COUNT ONE
          We, the Jury in the above entitled cause, find the Defendant,
 .( 1- /)                                               VALERIE RIVAS,
"-IV'->lO"'--'-----'(?'.....::::;,_lMO!Ut....:;4-J/6L......W'i_ _ _ of the offense charged in Count One of the indictment.
         (guilty or notguilty)

(Please proceed to the next question.)

                                         COUNT TWO
       We, the Jury in the above entitled cause, find the Defendant,
                                       VALERIE RIVAS,
L-..:..~---=---=-~.._....,__ of the offense charged in Count Two of the indictment.



(Please proceed to the next question.)


                                           COUNT THREE
          We, the Jury in the above entitled cause, find the Defendant,
 £   I                                    vALERIE RIVAS,
!Vo/-          8ui /1--'j      ofthe offense charged in Count Three of the indictment.
         (guilty or not gu ty)

 (Please have the jury foreperson sign and date the verdict.)




  If-;:; -18
           Date
